DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered. 
Response to Arguments
	The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has updated the rejection in light of the previously provided Chen reference and further has provided the Bartol reference to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN203953665U) in view of Bartol et al. (US 2014/0058288) and Hoffman et al. (US 2006/0036188).
Regarding claim 1, Chen teaches a teaches method of operating a Kegel health system (‘According to this utility model, as a kind of training method of Kai Geer motion’; last paragraph on page 5/9 of provided English translation), comprising:
inserting an insertable body (100) into a user, the insertable body connected to a tail outside of the user (102), the insertable body including a bulbous body (101; Figure 1) coupled to a connecting body (lower half of 101 and 105), the bulbous body including a control unit (305), the connecting body coupled to the tail (102), and the connecting body including sensors (103).
Sensing sensor data including data of the contractions from the pelvic floor muscles, the sensor data indicating a presence of the contractions from the pelvic floor muscles of the user (‘Preferably, described pressure sensor senses is from the contraction of user's pelvic floor muscles. ‘; Paragraph 12 on Page 3/9 of provided English Translation) and the data being detected from within the connecting body based on the connecting body being laterally 
providing feedback to the user (‘provide feedback function’; Paragraph 3 on Page 4/9 of provided English translation).
Chen and Bartol teaches sensing sensor data including a speed of the contractions from the pelvic floor muscles (‘Preferably, described pressure sensor senses is from the contraction of user's pelvic floor muscles.‘; Paragraph 12 on Page 3/9 of provided English Translation of Chen for teaching a pressure transducer for sensing data from the pelvic floor muscles; Paragraph 0047 of Bartol for specifically teaching the speed of the contraction being sensed further with a pressure transducer as taught in Paragaph 0037 of Bartol). It would have been obvious to one of ordinary skill in the art to have modified Chen with Bartol because it aids in the monitoring of the contractions of the user thus allowing for more feedback (Paragraphs 0047 of Bartol).
Chen is silent on the feedback being with graphics and written information displayed on an external device, the graphics and the written information indicating attributes of the contractions from the pelvic floor muscle.
Hoffman teaches providing feedback to the user with graphics and written information displayed on an external device having a display, the graphics and the written information indicating attributes of the contractions from the pelvic floor muscles (Paragraph 0081-0082; Figure 13). It would have been obvious to one of ordinary skill in the art to have modified Chen 
Regarding claim 2, Chen teaches wherein sensing the sensor data includes sensing a pressure, a frequency, or an intensity, of the contractions from the pelvic floor muscle (‘Pressure transducer can sensing from the contraction of user's pelvic floor muscles, thereby the contraction state of the user's pelvic floor muscles’; Paragraph 4 on Page 5/9 of provided English translation).
Regarding claim 3, Chen teaches further comprising transmitting data of the contractions from the pelvic floor muscles to the external device with an antenna (104) within the tail (Paragraph 0032; Figures 1 and 2).
Regarding claim 4, Chen is silent on the graphics and written information feedback. Hoffman teaches wherein displaying the graphics and the written information to the user includes depicting an intensity of the contractions from the pelvic floor muscles on the display of the external device (Paragraphs 0081-0082). It would have been obvious to one of ordinary skill in the art to have modified Chen with Hoffman because it allows the patient to monitor their efforts as according to the training protocol (Paragraphs 0013-0014 of Hoffman).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN203953665U) in view of Bartol et al. (US 2014/0058288) and Hoffman et al. (US 2006/0036188) as applied to claim 1 above and in further view of Benderev (US Patent No. 6428467).
Regarding claim 5, Chen is silent on the comparison to previous data. Benderev teaches further comprising: comparing the sensor data with previous data collected by a sensor 
Regarding claim 7, Chen is silent on the feedback being biofeedback with vibration. Benderev teaches wherein providing the feedback further includes providing biofeedback with vibration from within the insertable body, providing visual feedback from an LED indicator located on the tail, or a combination thereof (Column 9, Lines 35-44 and Column 2, Lines 13-15). It would have been obvious to one of ordinary skill in the art to have modified Chen with Benderev because it would help optimize the results of practicing an exercise regimen (Column 9, Lines 38-44 of Benderev).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN203953665U) in view of Bartol et al. (US 2014/0058288) and Hoffman et al. (US 2006/0036188) as applied to claim 1 above and in further view of Mananas Villanueva et al. (WO 2014/013118 A9).
Regarding claim 6, Chen is silent on wherein displaying the graphics includes displaying a current contraction marker indicating an intensity for a most recent contraction of the user.
Mananas Villanueva teaches wherein displaying the graphics includes displaying the limit for the exercise performed with the activity of the pelvic floor muscles (Figures 2-3). Mananas Villanueva is silent on the activity of the pelvic floor muscles (ie; the contraction) being a marker for the current contraction and dots for previous ones, instead teaches it as being a solid line. Choosing dots and a marker over a solid line would only require routine skill in the art. It would have been obvious to one of ordinary skill in the art to have modified Chen with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791